DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-24 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims are broadly drawn to aptamer compositions comprising at least one oligonucleotide consisting of: deoxyribonucleotides, ribonucleotides, derivatives of deoxyribonucleotides, derivatives of ribonucleotides, and mixtures thereof; wherein 
Claims encompass a broad variety of oligonucleotides defined by a functional characteristic of binding to Malassezia fungi and only 50% structural identity to any one of instant SEQ ID NOs: 1-100. The only further structural element is defined by claim 7 that the oligonucleotide aptamer comprises short, 10-25 nucleotides long sequences, while it is not clear if such short sequences are essential for the required function claimed especially considering the fact that the length of aptamers claimed is not limited.
Specification provides specific examples of aptamers of SEQ ID NOs: 1-100 (see paragraph [0035]), which provide the function of binding to Malassezia fungi. All the aptamers has the defined sequence and length of 86 nucleotides, such sequence being essential for providing the required claimed function. It is noted that even small changes to the sequence of the aptamers can lead to change in aptamer specificity. For example, Erickson et al (WO 2017/139417, August 2017, of record) teach an aptamer of SEQ ID NO: 2 targeting hyaluronan (see Table 1 on page 12), which is 98.1% identical to instant SEQ ID NO: 2, but targets different entity.
The genus of aptamers claimed is wide and extremely variable and encompasses a large number of unknown structures and one of skilled in the art cannot reliably predict which member of the genus would successfully bind to Malassezia fungi, and which will not.
There is no description of the necessary and sufficient elements of the species encompassed by the breadth of the claims.

One of the skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species. Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, aptamers of SEQ ID NOs: 1-100 are not sufficient to describe the claimed genus. Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.
It is suggested to include a limitation of aptamers comprising at least one of SEQ ID NOs: 1-100 in independent claims 1, 21 and 36 to overcome the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1-3, 8-17, 20-24 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Erickson et al (WO 2017/139417, August 2017, of record).
Erickson et al disclose an aptamer of SEQ ID NO: 1 (see Table 5 on page 37), which is 53.5% identical to each of instant SEQ ID NOs: 1-10. Further, Erickson et al disclose an aptamer of SEQ ID NO: 2 (see Table 1 on page 12), which is 98.1% identical to instant SEQ ID NO: 2 and 96.3% identical to instant SEQ ID NO: 10. Aptamers disclosed can comprise non-natural nucleotides such as thiouracil and phosphorothioate (see paragraph [0044]) and morpholino (see paragraph [0043]). Aptamers disclosed can be bound or conjugated to polyethyleneglycol or peptides or nanoparticles (see paragraph [0061]), can comprise inverted nucleotides on 5' or 3' ends and can have 2' fluorinated pyrimidines (see Table 2). Erickson et al disclose that aptamers of the invention can be included in pharmaceutical compositions (see paragraph [0088]), such compositions can be considered personal care compositions.
Erickson et al do not disclose that the aptamers bind to Malassezia fungi, but because the aptamers disclosed satisfy structural requirements of instant claims the function of binding to Malassezia fungi is expected to happen in the absence of evidence to the contrary.

Improper Markush Rejection
Claims 1 and 5 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 6S1 F.2d 716, 121-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. 
1. SEQ ID NOs: 1-100 do not share any common structural feature; 2. SEQ ID NOs: 1-100 do not share a common use, because they bind a number of different species of fungi.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31 (a)(1).
Amending claims by limiting them to aptamers comprising at least one of SEQ ID NOs: 1-10 will overcome the rejection.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
SEQ ID NOs: 1-100 as claimed in claim 5 are free of prior art.

Response to Arguments
04/07/2021 have been fully considered but they are not persuasive. 
Concerning written description rejection Applicant argues that new amendment reciting aptamers being at least 50% identical to at least one of instant SEQ ID NOs: 1-100 overcomes the rejection. In response 50% identity is too low to identify aptamers possessing required functional activities. Increasing percentage identity and limiting the length of aptamer is likely to overcome the rejection.
Previous 112, second, rejection is withdrawn in view of new amendments, arguments are moot.
Concerning improper Markush rejection Applicant argues that specification provides alignment of SEQ ID NOs: 1-100. In response Applicant does not specify the common structural feature between SEQ ID NOs: 1-100, which would provide required functions. Until such structural element is specified, the rejection will be maintained, unless the claims are limited to no more than 10 sequences.
Previous 101 rejection is withdrawn in view of new amendments, arguments are moot.
Concerning 102 rejection based on Erickson et al reference Applicant argues that the reference does not teach binding to fungi species. In response the reference teaches exact structure as claimed, therefore the function of binding to fungi species is expected to happen in the absence of evidence to the contrary. Rejection is maintained.
Previous 102 rejection based on Shiffman et al reference is withdrawn in view of new amendments, arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635